Citation Nr: 0126774	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a timely substantive appeal was received to complete 
an appeal from a March 1998 rating decision which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran had active service from May 1969 to April 1971 
and from August 1972 until March 1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional ) Office in Chicago, Illinois 
(the RO) which determined that a timely appeal had not been 
filed as to the matter of the RO's March 1998 denial of 
service connection for PTSD.  The matter of the timeliness of 
the substantive appeal has been appealed.  See 38 C.F.R. 
§ 19.34 (2001) [whether a substantive appeal has been filed 
on time is an appeal able issue].


FINDINGS OF FACT

1.  By rating decision of March 10, 1998, the RO denied 
service connection for PTSD.  By VA correspondence dated 
March 19, 1998, the veteran was notified of the March 10, 
1998 decision and of his right to file an appeal of this 
decision.  On February 16, 1999, the veteran entered notice 
of disagreement with the RO's March 1998 decision.  A 
statement of the case on this issue was issued on March 4, 
1999.

2.  The veteran filed a substantive appeal (VA Form 9) with 
the RO on June 28, 1999.

3.  A substantive appeal was not received at the RO within 
one year of notice of the March 1998 rating decision which 
denied service connection for PTSD (March 19, 1998) or within 
60 days of the issuance of the statement of the case as to 
the issue of entitlement to service connection for PTSD 
(March 4, 1999).



CONCLUSION OF LAW

Because a substantive appeal of the March 1998 rating 
decision which denied service connection for PTSD was not 
timely filed, the Board lacks jurisdiction to review the 
veteran's claim for service connection on that issue.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks entitlement to service 
connection for PTSD.  The issue which is currently before the 
Board, however, is whether the veteran's substantive appeal 
with respect to the RO's March 1998 denial of his claim of 
entitlement to service connection for PTSD was timely filed.   

Pertinent law and regulations

Timeliness of substantive appeal - jurisdiction of the Board

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 19.4, 20.101 
(2001).

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 C.F.R. § 20.203.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  

Timeliness of substantive appeal - pertinent regulations

Appellate review will be initiated by the filing of a notice 
of disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to 
perfect an appeal to the Board, a claimant must file a 
substantive appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  See  38 U.S.C.A § 7108 (West 1991).  
Specifically, with reference to the issue presented in this 
case, jurisdiction over an issue does not vest in the Board 
until an appeal to the Board has been properly perfected by 
the timely filing of an adequate substantive appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2001).  
The Board must dismiss any appeal over which it lacks 
jurisdiction.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.202 (2001).  

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  See 38 C.F.R. § 20.302(a) 
(2001).  The substantive appeal must be filed within sixty 
days from the date that the RO mails the statement of the 
case to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case for purposes of determining whether an appeal has 
been timely filed.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2001).


Factual Background

The record reflects that the veteran originally applied for 
service connection for PTSD in March 1997.  An RO rating 
decision dated March 10, 1998 denied the veteran's claim due 
to a lack of an identifiable stressor.  The RO sent the 
veteran correspondence dated March 19, 1998 which set forth 
the decision of the RO and enclosed a VA Form 4107 explaining 
his right to appeal.  The RO's letter was sent to the 
veteran's address of record, in Westville, Illinois.  There 
is no indication of record that the letter was returned by 
the United States Postal Service (USPS) as being 
undeliverable or for any other reason.

A Report of Contact (VA Form 119) in the veteran's claims 
file shows that the veteran contacted the RO by telephone on 
February 2, 1998, stating that he had not received a 
Statement of the Case (SOC) explaining the March 1998 rating 
decision.  The address for the veteran listed on the Report 
of Contact was in Danville, Illinois.

A  substantive appeal (VA Form 9) was received by the RO on 
February 16, 1999.  There was no address for the veteran 
listed on this form.  This document set forth the veteran's 
desire to appeal the March 1998 denial of his claim of 
entitlement to service connection for PTSD.  Handwritten on 
this document is a comment [apparently written by an employee 
of the RO] which indicates that this VA Form 9 was being 
accepted by the RO as a notice of disagreement (NOD), not a 
substantive appeal, because the veteran had not previously 
submitted an NOD addressing this issue.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.202, 20.302 
(2001); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105, a NOD initiates 
appellate review in the VA administrative adjudication 
process].  

In response to the veteran's NOD, the RO issued a March 4, 
1999 SOC relating to the veteran's PTSD claim.  Accompanying 
the SOC was correspondence of the same date that informed the 
veteran that he had filed an NOD and that a VA Form 9 must be 
completed and submitted to complete the appeal.  This 
correspondence also notified the veteran that he must file 
his appeal within 60 days from the date of this 
correspondence, or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
action to which he had appealed.  The SOC and accompanying 
correspondence were sent to the veteran's address in 
Danville, Illinois.  There is no indication in the record 
that this correspondence was returned to the RO by the USPS.

Another Report of Contact form in the veteran's claims file 
shows that the veteran contacted the RO on June 9, 1999 
inquiring as to the status of his appeal.  When the RO 
informed him that he had not responded to the SOC, the 
veteran replied that he had never received it.  The veteran 
gave his address as the same address in Danville, Illinois 
which had previously been used by the RO.  A handwritten note 
on the report of contact form [again evidently written by a 
RO employee] indicates that a copy of the SOC and a VA Form 9 
had been re-issued on June 14, 1999.  

In June 1999, the veteran submitted a VA Form 9, Substantive 
Appeal, with respect to his PTSD claim.  This form was hand 
dated June 21, 1999 and stamped as received by the RO on June 
28, 1999.  The address the veteran listed for himself on this 
form was the same address in Danville, Illinois to which the 
RO had sent the March 4, 1999 SOC and accompanying 
correspondence which informed the veteran of the filing 
deadlines concerning his substantive appeal.

The RO subsequently informed the veteran that his substantive 
appeal was not timely because it had not been received within 
one year from the date of notification and 60 days from the 
date the SOC was mailed.  This appeal followed.

Analysis

Initial matter - due process 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the VCAA 
is applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations.  The veteran was informed that his substantive 
appeal was not timely filed by correspondence from VA to the 
veteran dated July 21, 1999.  The RO issued a SOC to the 
veteran addressing this issue on January 5, 2001.  The Board 
finds that the veteran has been provided with ample notice of 
VA's actions.    

Furthermore, the veteran has been accorded ample opportunity 
to present evidence and argument with respect to the issue on 
appeal.  The veteran requested a personal hearing in 
connection with this appeal.  However, he failed to appear 
for a videoconference hearing which was scheduled to be held 
on November 13, 2001.  On behalf of the veteran, his 
representative submitted a written brief on appeal dated 
November 15, 2001 which addressed the issue of the timeliness 
of the veteran's substantive appeal.

There appears to be no outstanding evidence which is or could 
be pertinent to the issue on appeal, which as described above 
involves a procedural question.  The veteran has pointed to 
no such unobtained evidence.  

In summary, for the reasons expressed above the Board 
believes that to the extent required under the circumstances 
presented in this case, the provisions of the VCAA, and due 
process concerns in general, have been satisfied.

Discussion

The facts pertaining to the issue on appeal have been set 
forth above.  In short, the RO issued a rating decision 
denying the veteran's PTSD claim in March 1998.  In February 
1999, approximately eleven months later, the veteran 
submitted a VA Form 9, which was accepted by the RO as a NOD 
as to the March 1998 rating decision.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) [VA's statutory duty to assist 
means that VA must liberally read all documents submitted].  
The veteran's representative agrees that VA acted properly in 
accepting the VA Form 9 which was submitted by the veteran in 
February 1999 as a NOD.  On March 4, 1999, VA sent the 
veteran a SOC and correspondence explaining that the veteran 
must file a substantive appeal within 60 days from the date 
of the letter or within one year after the date of notice of 
the original rating determination.  A VA Form 9 was not filed 
until June 28, 1999, over 60 days after the SOC was sent to 
him in March 1999 and over one year after the original March 
1998 rating determination.   

The veteran claims that he never received various letters 
from the RO, including the March 4, 1999 letter.  See the 
November 15, 2001 brief submitted by the veteran's accredited 
representative.    

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. See 
McCullough v. Principi, No. 00-231 (U.S Vet. App. Nov. 8, 
2001).  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307, 308-9 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO. 
After a review of the file, the Board concludes that there is 
no indication that any letter sent from the RO to the veteran 
was returned by USPS.  Moreover, the address to which VA sent 
the SOC in March 1999 was the same address to which it sent a 
re-issued SOC and VA Form 9 on June 14, 1999, to which the 
veteran responded.  It was also the same address the veteran 
himself supplied on the VA Form 9 which was received by the 
RO on June 28, 1999.  Thus it appears that the RO 
consistently sent correspondence to the veteran to the last 
known address of the veteran.

The presumption of regularity presumes that the RO acted 
properly in the execution of its duties.  As discussed above, 
it appears that the RO properly sent all correspondence, 
including the March 1999 letter which contained the SOC and 
the veteran's appeal rights, to the veteran's correct 
address.  The veteran has presented no clear evidence of some 
irregularity that might act to rebut this presumption.  

Where, as in this case, a veteran files a timely NOD, but 
fails to timely file a substantive appeal, the appeal is 
untimely, and it is proper for the Board to dismiss the 
claim.  See Roy v. Brown, 5 Vet. App. 554 (1993).  For the 
reasons indicated, the Board must find that no timely appeal 
has been submitted as to the March 1998 RO rating decision 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  Because there is no timely substantive 
appeal of the March 1998 rating decision that denied service 
connection for PTSD, the Board lacks jurisdiction to review 
the veteran's claim.  See 38 U.S.C.A. § 7104 (West 1991).
The underlying claim is therefore dismissed.  See Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) [where a claimant did 
not perfect appeal by timely filing substantive appeal, RO 
rating decision became final].

Additional comment

The Board wishes to make it clear that it has undertaken no 
inquiry as to the merits of the veteran's underlying claim of 
entitlement to service connection for PTSD.   By this action, 
the Board intimates no opinion as to the ultimate disposition 
warranted as to any future claim made by the veteran 
pertaining to that issue.


ORDER

Because the veteran did not file a timely Substantive Appeal, 
the claim of entitlement to service connection for post-
traumatic stress disorder is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

